            Case 1:20-cv-04864-LGS Document 6 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN CORBETT,

                              Plaintiff,
                                                                   20 Civ. 4864 (LGS)
-against-
                                                                        ORDER
ANDREW M. CUOMO, in his official capacity
as Governor of the State of New York,

                              Defendant.

LORNA G. SCHOFIELD, United States District Judge:

          WHEREAS, pro se Plaintiff filed an ex parte motion for emergency temporary

restraining order (“Motion”) on June 24, 2020;

          WHEREAS, pro se Plaintiff represents that he notified Defendant of the pendency of the

motion by serving a copy of the Complaint and Motion by means of e-mail, fax and overnight

mail to the New York Attorney General’s Office (Dkt. No. 5);

          WHEREAS, Pro se Plaintiff has not appeared to pay a filing fee. It is hereby

          ORDERED that pro se Plaintiff shall take all steps necessary to effect proper service as

required by the Federal Rules of Civil Procedure and Rule 307 of the New York Civil Practice

Law and Rules, or to notify Defendant of the action and request waiver of the service. It is

further

          ORDERED that Defendant (through counsel) shall telephonically appear before this

Court -- at conference line 888-363-4749, access code 558-3333 -- on July 2, 2020, at 2:00

p.m., to show cause why an order should not be issued, restraining Defendant Governor Andrew

M. Cuomo and his agents from enforcing the quarantine order described in pro se Plaintiff’s

application and from issuing substantially similar orders, pursuant to Fed. R. Civ. P. Rule 65. Pro

se Plaintiff shall likewise appear at this conference. It is further
          Case 1:20-cv-04864-LGS Document 6 Filed 06/26/20 Page 2 of 2



       ORDERED that Defendant shall file any opposition by July 1, 2020. It is further

       ORDERED that pro se Plaintiff shall serve this Order on Defendant through the same

methods by which he notified Defendant of the Complaint and Motion -- e-mail, fax and

overnight mail to the New York Attorney General’s Office -- as soon as possible, and Plaintiff

shall file proof of service by June 29, 2020. Pro se Plaintiff shall also file a letter confirming

whether he has paid the filing fee to commence an action, and if he has not, then he shall either

pay the filing fee or submit an in forma pauperis application by June 29, 2020.

       Chambers will email a copy of this Order to pro se Plaintiff at jon@corbettrights.com.



 Dated:    June 26, 2020
           New York, New York




                                                  2
